DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
2.	Acknowledgment is made of this application is a continuation of U.S. Patent 
Application No. 16/707,872 filed December 9, 2019, now U.S. Patent No. 11,147,053, which is a continuation of U.S. Patent Application No. 15/348,567 filed November 10, 2016, now U.S. Patent No. 10,506,573, which is a continuation application of U.S. Patent Application No.5 14/679,913 filed April 6, 2015, now U.S. Patent No. 9,603,141, which is a continuation application of U.S. Patent Application No. 13/458,410 filed April 27, 2012, now U.S. Patent No. 9,001,756, which claims the benefit of U.S. Provisional Application No. 61/479,65510 filed April 27, 2011, U.S. Provisional Application No. 61/481,840 filed May 2, 2011, U.S. Provisional Application No. 61/483,848 filed May 9, 2011, U.S. Provisional Application No. 61/525,315 filed August 19, 2011, U.S. Provisional Application No. 61/542,962 filed October 4, 2011 and U.S. Provisional15 Application No. 61/558,196 filed November 10, 2011.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on October 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Application Status
5.	Acknowledgment is made of Applicant’s submission of present application, dated October 11, 2021. Claims 1-60 are pending. This communication is considered fully responsive and sets forth below. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-60 are rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A method of wireless transmission from a base station to at least one user equipment, comprising the steps of: 
forming a downlink control information block; 
modulating the downlink control information; 
precoding the modulated downlink control information; and 
transmitting the precoded, modulated downlink control information on at least one demodulation reference signal antenna port to the at least one user equipment, 
wherein the precoded, modulated downlink control information is mapped to a set of N1 physical resource block pairs in a subframe from an orthogonal frequency division multiplexing symbol T1 to and orthogonal frequency division multiplexing symbol T2.”
It is a method-step claim that includes multiple steps, e.g., forming, modulating, etc.  
Apparently, the forming step includes the limitation of “a downlink control information block.” The examiner rejects the usage of the term “the downlink control information” as indicated in italics in the modulating step based on a lack of antecedent basis.
Same rationale applies to the usage of the term “the downlink control information” in claim 15 line 7, claim 21 line 5, claim 35 line 7, claim 41 line 4, and claim 55 line 6.
Claims 2-14, 16-20, 22-34, 36-40, 42-54, and 56-60 are rejected since they all depend from claim 1, 15, 21, 35, 41, or 55.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,147,053. 
Regarding claim 1, it recites, “A method of wireless transmission from a base station to at least one user equipment, comprising the steps of: 
forming a downlink control information block; 
modulating the downlink control information; 
precoding the modulated downlink control information; and 
transmitting the precoded, modulated downlink control information on at least one demodulation reference signal antenna port to the at least one user equipment, 
wherein the precoded, modulated downlink control information is mapped to a set of N1 physical resource block pairs in a subframe from an orthogonal frequency division multiplexing symbol T1 to and orthogonal frequency division multiplexing symbol T2.”
Claim 1 of U.S. Patent No. 11,147,053 recites, “A method comprising the steps of: 
generating downlink control information; 
modulating the downlink control information; 
precoding the modulated downlink control information; and 
transmitting the precoded, modulated downlink control information on at least one demodulation reference signal antenna port to at least one user equipment, 
wherein the precoded, modulated downlink control information is mapped to a set of N1 physical resource block pairs in a subframe from an orthogonal frequency division multiplexing symbol T1 to an orthogonal frequency division multiplexing symbol T2.”
Based on the limitations presented above, both claim 1 of the instant application and claim 1 of U.S. Patent No. 11,147,053 are method-step claims.
In fact, claim 1 of the instant application includes similar limitations as in claim 1 of the patent by using different wordings, e.g., using “forming a downlink control information block” instead of “generating a downlink control information block” as indicated in italics above. Therefore, claim 1 of the instant application would be obvious to one skilled in the art based on the limitations in claim 1 of U.S. Patent No. 11,147,053.   
The same rationale applies to claims 2-60 as follows:
10.	Claims 2-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-14 of U.S. Patent No. 11,147,053, individually. 
11.	Claims 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,147,053, individually. 
12.	Claims 21-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,147,053, individually (Examiner’s Note: claims 21-34 include similar limitations as in claims 1-14 of the patent, though claims 21-34 are written in the system form and claims 1-14 of the patent are in method-step form). 
13.	Claims 35-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,147,053, individually (Examiner’s Note: claims 35-40 include similar limitations as in claims 1-14 of the patent, though claims 35-40 are written in the system form and claims 15-20 of the patent are in method-step form). 
14.	Claims 41-54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,147,053, individually (Examiner’s Note: claims 41-54 include similar limitations as in claims 1-14 of the patent, though claims 21-34 are written in the system form and claims 1-14 of the patent are in method-step form). 
15.	Claims 55-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,147,053, individually (Examiner’s Note: claims 55-60 include similar limitations as in claims 1-14 of the patent, though claims 55-60 are written in the system form and claims 15-20 of the patent are in method-step form). 

Allowable Subject Matter
16.	Claims 1-60 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the nonstatutory obviousness-type double patenting presented above.
The following is the reason for examiner’s statement of allowance.
The closest prior art on record, Miki (US 2012/0250523) and Nayeb Nazar et al. (US 2011/0243066) are generally directed to various aspects of radio communication control that allows an error of the number of symbols of a downlink control channel reported on the downlink to be detected in a base station apparatus; and transmitting uplink control information and feedback for carrier aggregation systems, wherein the user equipment device is configured to determine the uplink control information and feedback data that is to be transmitted, the physical uplink control channel resources to be used to transmit the uplink control information and feedback data, and how the uplink control information and feedback data is transmitted over the physical uplink control channel. 
However, in consideration of the claim limitations and information disclosure statement submitted October 11, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“transmitting the precoded, modulated downlink control information on at least one demodulation reference signal antenna port to the at least one user equipment,” and “wherein the precoded, modulated downlink control information is mapped to a set of N1 physical resource block pairs in a subframe from an orthogonal frequency division multiplexing symbol T1 to and orthogonal frequency division multiplexing symbol T2,” as specified in claim 1. 
Similar limitations are included in claims 21 and 41.
“precoding the modulated downlink control information and the acknowledge/not acknowledge bit;” and “transmitting the precoded, modulated downlink control information and acknowledge/not acknowledge bit on at least one demodulation reference signal antenna port to the at least one user equipment,” as specified in claim 15. 
Similar limitations are included in claims 35 and 55.
Dependent claims 2-14, 16-20, 22-34, 36-40, 42-54, and 56-60 are also allowable for incorporating the features recited in the independent claim(s).

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Miki (US 2012/0250523) is directed to various aspects of radio communication control that allows an error of the number of symbols of a downlink control channel reported on the downlink to be detected in a base station apparatus; 
Niemela et al. (US 2006/0229068) is generally directed to various aspects of the method for selecting a network entity in a communication system, including receiving, in a controller entity of an unlicensed radio spectrum access network, location information of a communication device connected to the unlicensed radio spectrum access network or another access network, determining a routing area indication based on the location information, and selecting, based on the routing area indication, a serving network entity, which provides services for the communication device using at least the unlicensed radio spectrum access network and the another radio access network;
Nayeb Nazar et al. (US 2011/0243066) is generally directed to various aspects of transmitting uplink control information and feedback for carrier aggregation systems, wherein the user equipment device is configured to determine the uplink control information and feedback data that is to be transmitted, the physical uplink control channel resources to be used to transmit the uplink control information and feedback data, and how the uplink control information and feedback data is transmitted over the physical uplink control channel;
Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway;
	Nam et al. (US 2011/0235599) is cited to show a method for uplink acknowledgement signaling in carrier-aggregated wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473